 102DECISIONSOF NATIONALLABOR RELATIONS BOARDPoor Richard'sPub-a California CorporationandCulinary Alliance and Bartenders Union Local 498andCulinary and Bartenders of Santa Barbara andVentura County,Local 498, affiliated with Hoteland Restaurant Employees and Bartenders Interna-tionalUnion,AFL-CIO,Petitioner.Cases31-CA-4371 and 31-RC-2736March 26, 1975DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, AND PENELLOOn November 14, 1974, Administrative Law JudgeJames T. Rasbury issued the attached Decision in thisproceeding.; Thereafter, General Counsel and Respon,dent filed exceptions and supporting briefs and theCharging Party filed cross-exceptions and a supportingbrief,Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision' in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge ordered the com-plaint dismissed finding that the Board will not assertjurisdiction in a case where, as here, an employer doesnot meet the Board's discretionary jurisdictional stan-dards at the time the alleged unfair labor practices oc-curred even though by the time the charge was filed theemployer's business had expanded sufficiently to meetthat standard. General Counsel and Charging Partyexcept.We conclude that it would effectuate the poli-cies of the Act to assert jurisdiction herein. Accord-ingly, we shall remand the proceeding to the Adminis-trative Law Judge for a decision on the merits.The unfair labor practices are alleged to have oc-curred in January 1974. While Respondent at that timewas within the Board's legal jurisdiction, it did not havea sufficient volume of business to meet the Board'sdiscretionary jurisdictional standards.However, theRespondent on February 28, 1974, opened a secondrestaurant. The charge was filed on April 1, 1974. Re-spondent and Charging Party entered into a StipulationAgreementforaConsentElectioninCase31-RC-2736 approved by the Regional Director onApril 16, 1974, stipulating,inter alia,that the com-The Administrative Law Judge ordered Case31-RC-2736 severed andreferred back to the Regional Director for Region 31. On November 14,1974, the Board ordered Case 3 1-RC-2736 transferred to the Board alongwith Case31-CA-4371bined gross volume of business of the two restaurantsexceeded the' Board's discretionary jurisdictionalstandard of $500,000 gross business. The Board, onAugust 12, 1974,2 found that Respondent is engagedin commerce within the meaning of the Act and thatitwould effectuate the purposes of the Act to assertjurisdiction.The Administrative Law Judge notes that inSiemonsMailing Services,122 NLRB 81 (1958), the Board, inrevising its jurisdictional standards, stated that it wasapplying those standards to all future and pendingcases.The Administrative Law Judge indicated thatbased on this guideline language he would have as-serted jurisdiction over the alleged unfair labor prac-tices if it had not been for the Board's decision inFurusato Hawaii Ltd.,192 NLRB 105 (1971).InFurusatothe Board issued an advisory opinionstating that it would not assert jurisdiction under thefollowing circumstances:An unfair labor practicecharge had been filed against the employer in March1971 with the Hawaii Employment Relations Board.During the preceding year the employer had enjoyedgross sales of approximately $480,000, insufficient tomeet the Board's discretionary jurisdictional standardfor retail enterprises. However, the employer assertedthat in August 1971 it would open a second and largerrestaurant which it expected to produce gross addi-tional revenues of approximately $60,000 per month.The Board, noting that the employer alleged the addi-tional commerce figures in general terms, stated that itwould not assert jurisdiction since at both the time theunfair labor practices were alleged to have been com-mitted and the time the charges were filed with theHawaii Employment Relations Board the operations ofthe employer did not meet the Board's standard for theassertion of jurisdiction over a retail enterprise.InFurusato,the Board had to decide whether itwould preempt the jurisdiction of a state board on thebasis of an employer's general assertion that it expectedto open a second restaurant several months hence withsufficient volume of business to meet the Board's dis-cretionary jurisdictional standards. Obviously, in thatcase there was no certainty that the employer wouldmeet the Board's discretionary jurisdictional standardsat the indicated time. Expectations frequently go un-realized for a variety of reasons. The situation here isquite different.Within a few weeks of the occurrenceof the alleged unfair labor practices Respondent's busi-ness expanded sufficiently to meet the Board's discre-tionary jurisdictional standards. Thus by the time thecharge was filed Respondent met the Board's discre-2Case 31-RC-2736 (unpublisheddecision)1217 NLRB No. 24 POOR RICHARD'S PUB103tionary standards.In these circumstances we have con-cluided that it is appropriate to assert jurisdictiona3The Administrative Law Judge, because of his deci-sion to dismiss the complaint herein on jurisdictionalgrounds, did not fully deal with the unfair labor prac-tices alleged.As to some he indicated what his findingswould be without fully discussing the reasons for thosefindings.As to others he was silent.Accordingly weshall- remand this proceeding to the AdministrativeLaw Judge for a full decision on the merits.'Since anumber of the findings with respect to Case31--RC-2736 are related to the findings in Case31--CA-4371 we shallalso remand the representationproceeding to the Administrative Law Judge.ORDERIt is hereby ordered that this proceeding be, and ithereby is, remanded to Administrative Law JudgeJames T.Rasbury for such further action as is requiredin light of our decision to assert jurisdiction in thecomplaint proceeding including the issuance of a deci-sion on the merits of the complaint.-DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY,Administrative Law Judge:These con-solidated cases were heard by me in Santa Barbara, Cali-fornia,on September 3, 4, and 5,1974.The charge was filedby the Union in Case31-CA-4371on April 1,1974, andserved on Respondent on the same date. A complaint basedon said charge alleging violations of Section-8(a)(1) and (3)of the National Labor Relations Act, as amended(hereinafterAct), was dated May17, 1974,and thereafter served on Re-spondent.An amended complaint dated May 24, 1974, wasthereafter served on Respondent.'A stipulation for certification upon consent election, Case31-RC-2736,was executedby thepartiesand approved bythe Regional Director for Region 31 of the National LaborRelations Board(hereinafter Board) on April 16, 1974. Un-der the direction and supervision of said Regional Director,an election by secret ballot was conducted in the said RC caseon May 2, 1974. Upon the conclusion of the election, the tallyof ballots furnished all parties in accordance with the Board'sRules and Regulations showed that there were approximately18 eligible voters and that 35 ballots had been cast, all ofwhich were challenged. On May 9, 1974, the Employer filedtimely objections to conduct affecting the results of the elec-tion.The Regional Director caused an investigation of thechallenged ballots and the objections,and on June6, 1974,issued and served on the parties his Report on Objections andChallenges,in which he recommended that the Employer'sobjections be overruled in their entirety and because the chal-lenged ballots raised substantial and material issues related tothe allegations contained in Case31-CA-4371,he recom-mended that a hearing be held with respect to the votingeligibility of the 35 challenged voters. The Employer filedtimely exceptions to the Regional Director's report and theBoard rendered its decision on August12, 1974.The Boardsustained the Regional Director's decision and authorizedhim to consolidateCase31-RC-2736withCase31-CA-4371 in his discretion. On August 14, 1974, the Re-gional Director issued his Order Consolidating Cases andNotice of Hearing on Challenges.The parties were given ample opportunity at the trial tointroduce relevant evidence,examine and cross-examine wit-nesses, and, at the conclusion of the trial, to argue orally ifthey so desired.Oral argument was waived,but helpful briefswere received from the General Counsel, the Charging Party,and the Respondent.Upon the entire record and from my observation of thedemeanor of the witnesses, I hereby make the following:FINDINGS OF FACT3N.LR.B.v Guernsey Muskingum Electric Cooperative,Inc.,285 F.2d8,11 (1960), where the Sixth Circuit statedA given act described in the statute as an unfair labor practice is no lessa violation of the statute simply because the Board has announced thatit is unable to assert jurisdiction over it at the time. A prohibitory lawdoes not become effective only when there is a danger of a violatorbeing caught.No new unfair labor practice was created here and givenretroactive effect against the respondent'If the act charged against thecompany was an unfair labor practice at the time of the Board's hearingitwas equally so at the time it was committed.The policy of the Boardnot to assert jurisdiction over a given situation at a given time does notlicense a company that comes within the purview of the Act to commitunfair labor practices at will.4General Counsel has filed motions seeking to amend the complaintbased on an amended charge in Case 31-CA-4371 and seeking a reopeningof the record and a remand for further hearing. Alternatively the GeneralCounsel has filed a motion to reopen the record,consolidateCase31-CA-4980,and remand for further hearing. Both the proposed amend-ment to the complaint herein and the complaint in Case 31-CA-4980 allegethat Respondent has unlawfully refused to reinstate the striking employeesfollowing their application for reinstatement on or aboutOctober 24, 1974Respondent opposes the motions except that it does not object to consolida-tion and a hearing limited to the complaint in Case 31-CA-4980 Since weare remanding the proceeding to the Admmistralive Law Judge we shall,and herebydo, remand these motions to him for dispositionITHE ISSUESThese consolidated cases raise two issues that must be re-solved.First:Will the Board assert jurisdiction over an un-fair labor practice occurring at a time when the Respondentdoes not meet the Board's announced jurisdictional stan-dards, but under circumstances wherein the Respondent'sdollar business volume sufficiently changes to bring it withinthe Board's announced jurisdictional standards before theexpiration of the 10(b) period?21Further minor amendments to the complaint were permitted at thehearing and are reflected in the transcript at pp.7 through 102The relevant portion of Sec. 10(b) of the Actreads as follows:Whenever it is charged that any person has engaged in or is engagingin any such unfair labor practice,the Board,or any agent or agencydesignated by the Board for such purposes, shall have power to issueand cause to be served upon such persona complaint stating the chargesin that respect,and containing a notice of hearing before the Board ora member thereof or before a designated agent or agency,at a placetherein fixed, not less than five days after the serving of said complaintProvided,Thatno complaint shall issue based upon any unfair laborContinued 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDSecond:The second problem involves a resolution -of thevoting rights of each of the 35 challenged voters, but this canonly be done aftera-resolutionof the first issue.11JURISDICTION OVER THE UNFAIR LABOR PRACTICE COMPLAINTA briefrecital of the essential facts, particularly to establishthe chronology of events,is necessary before the jurisdictionalissue can be resolved.'The Respondent,a California corporation,is engaged inthe business of operating a restaurant known as Squire Ri-chard's Pub in Santa Barbara, California.The Respondentcorporation is principally owned by Richard Headley andLoretta Headley, husband and wife, although there are anumber of other small-interest owners.'Richard Headleyactively participated in the management of the Respondent'sSanta Barbara restaurant from the day it first opened untilthe early summerof 1973.Beginning in May of 1973,RichardHeadley spent most of his time supervising the constructionof a similar restaurant located in the Woodland Hills areanear Los Angeles, California. During Richard Headley's ab-sence from the Santa Barbara restaurant,the only locationinvolved in this dispute, the profit and loss statement took adefinite downturn and in October registered a substantialloss.At thattime,Loretta Headley assumed an active role inthe management of the Santa Barbara restaurant.Shelagh Hill'was employed in May of 1971 and wasserving as head waitress in the fallof 1973.Part of ShelaghHill's duties as head waitress had been the preparation of theweekly work schedules for the waitresses.'However, in thesummer of1973, thatsystem was changed to a straight rota-tion of schedules. Under the rotating system,Shelagh Hill'sonly responsibility with the scheduling was to make sure itwas posted so that all employees could refer to it and in theevent a banquet was scheduled,she would make certain thatat least one waitress was available to take care of the banquet.In the latter part of December 1973 the manner of schedulingwas again changed and Mrs. Headley's daughter,Lori, wasgiven more of the night and weekend shifts(the most lucra-tive from the standpoint of tips).Two of the waitresses,Lizabeth Kaska and Mary K.Giles, received fewer eveningpractice occurring more than six months prior to the filing of the chargewith the Board and the service ofa copy thereofupon the person against-whom such charge is made, unless the person aggrieved thereby wasprevented from filing such charge by reason of service in the armedforces, in which event the six-month period shall be computed from theday of his discharge .. .3While the facts set forth are only for the purpose of properly focusingon the jurisdictional issue, nevertheless the conclusions reached are relatedonly after a full consideration of all of the testimony and would not havebeen different had I found it necessary to more fully relate the merits of theunfair labor practice charges.4 Some of the information set forth has been taken from the March 7,1974,Decisionand Order in Case 31-RC-2678 issued by theRegionalDirector.There is no indication that a request for review of the RegionalDirector's decision was ever filed with the Board as provided for in Sec.102.67 of the Board's Rules and Regulations.5Her nickname was Poppet and there are frequent references in thetranscript to Poppet Hill.6Respondent asserts that Shelagh Hill was a supervisor under the Act Ifitwere necessary to resolve this question,Iwould not find her to be asupervisor.At most she was only a "leadwoman,"paid a few cents higherwage because of her experience and a few extra duties she performed in"leading" the other girls.assignments than had been the custom.On December 20,Shelagh Hill questioned Mrs. Headley regarding the scheduleto be worked the week of December 24, because the hourswere not evenly distributed among thegirls.At that time,Mrs. Headley indicated she was not going to change theschedule. The matter of the schedule was raised again onDecember 22 with Mrs. Headley, andagainshe refused tochange the schedule.Later that same evening,Shelagh Hillaccompanied by Gael Menze and Jan Crampton asked Mr.Headley if he would discuss the matter with them. On thisoccasion, according to the testimony of Shelagh Hill whomIfully credit, Shelagh pointed out the, inequities of theschedule and how it could be easily changed to provide foran even distribution of the work. Mr. Headleywas agreeableto the changes and felt that they would be desirable; however,Mrs. Headley entered the office and abruptly vetoed anychanges in the schedule which she had prepared. The meetingcame to a quick termination.A meeting of several employees was held at Shelagh Hill'shouse on the morning of December 24, to discuss their com-plaints with the management.Thismeeting concluded witha petition being drafted and signed by all employees present(see G.C. Exh. 3) which was to be presented to Mr. Headley.The petition asked to have the schedule changed, an oppor-tunity for the employees to air their grievances with manage-ment and a request that there be no retribution taken againstthose employees who had participated in the signing of thegrievance petition. The petition was presented and accordingto the credited testimony, there appeared to have been somesympathy for the employees expressed by Mr. Headley, butMrs. Headley prevented anything from' being changed andprevented Mr. Headley from signing any agreement to refrainfrom adverse action against the petitioners.On that same day, Shelagh Hill contacted an attorney fromthe Legal Collective named Warren Adler. Adler suggestedthat it might be a good idea if all of the employees gottogether to ascertain if they were interested in forming acollective-bargaining unit.There followed three or four meetings which were held atthe homes of Liz Kaska and Shelagh Hill. These employeemeetings resulted in the preparation of a petition by the attor-ney,Warren Adler, which requested that the Respondentrecognize and bargain with the employees through the SantaBarbara Workers' Union. (See G.C. Exh. 4.) Warren Adlertestified that he presented the petition to Mr. and Mrs. Head-ley on the evening of January 6, at which time Mr. Headleyindicated that he would have to consult with his attorney.The parties stipualted that an election petition was filedwith the Region 31 in Case 31-RC-2660 on the morning ofJanuary 8, 1974.'On January 7, Shelagh Hill received a written reprimandfor "clocking in before scheduled to work on the followingdates: Friday, December 28; Thursday, January 3; and Fri-day, January 4." (See G.C. Exh. 5.) Proof that there had everbeen instructions either oral or in writing against clocking inearly was lacking.Miss Hill testified that she had never re-ceived a written warning for any reason before and she hadIThe recordis not complete as to the exact disposition of this case, butpresumably itwaswithdrawn at the time the petition in Case31-RC-2678 was filed.In any eventits disposition is not a relevant factorin reaching a decision in this case. POOR RICHARD'S PUBnever known of any other employee to receive a written warn-ing.Miss Hill was not scheduled to work on January 8, butwhen she reported for work on January 9, she was unable tofind her timecard and upon checking with Mrs. Headley shewas advised that she was being discharged for "failure to doyour duties as head waitress." The payroll record stub (G.C.E)h. 6) which Shelagh Hill received at the time of her actualtermination on January 9 was dated January 8. This wouldtend to indicate that the decision had been made to terminateMiss Hill on January 8.On January 7, Gael Menze who had been employed at therestaurant since February of 1972, received a written warningadvising that her work habits and general attitude had beenfound unsatisfactory. Gael Menze had participated in all ofthe employee meetings and had signed the two petitions (G.C.Exhs. 3 and 4) presented to management. She had also beenone of the girls who spoke to Mr. Headley concerning theunfair distributuion of work as scheduled by Mrs. Headley.On January 8, 1974, after Gael Menze had completed herregular luncheon shift at 2:30, she was told by Mrs. Headleythat they were going to have to let her go. When she askedwhy, she was told it was because of her attitude. Gael Menzetestified that because of the warning note which she hadreceived the day before that she had been particularly carefulwith her customers that day.Liz Kaska was also discharged on January 8, 1974, al-legedly because of her refusal to turn over to the managementa sum of money which had been found at one of her stations.Liz Kaska testified that after the money had been found byone of the busboys, she informed the busboy that she hadserved those people and knew the name of the party who hadprobably lost it. Shelagh Hill and Liz Kaska then attemptedto reach a Mr. Atkinson on the telephone but were unsuccess-fulThe following day when Mr. Atkinson telephoned therestaurant to inquire about his loss and identified the wait-ress,Mrs. Headley questioned Liz Kaska who readily ac-knowledged that she had the money and that she had triedto reach Mr. Atkinson in order to return it. Thereafter LizKaska refused to give the money to Mrs. Headley, but shewent home immediately after her shift and returned to therestaurant with the money awaiting Mr. Atkinson so that shemight return it personally. Meantime, Mrs. Headley askedLiz Kaska on two or three different occasions to give her themoney and became "miffed" when Kaska would not returnthe money to her. Mrs. Headley finally advised Kaska thatshe was being discharged for violating a company rule. Theposted rules (see G.C. Exh. 8) did not specifically indicatewhat should be done with articles that were found in therestaurant. I am convinced that while Liz Kaska's action maynot have been that of an exemplary employee, nonetheless shehad no intentions of misappropriating the money and at alltimes was making a sincere effort to return it to its rightfulowner. In any event, while her conduct may have warrantedsome criticism, it was not in violation of any specific houserule regarding what should be done with money found in therestaurant. On or about January 9, Shelagh Hill, Gael Menze,and Liz Kaska started picketing the Respondent's Santa Bar-bara restaurant in what has been referred to as an informa-tional picket line.Gayle Nagy was employed from October 1973 as a waitressby Respondent until she was discharged on January 17, 1974.105Miss Nagy had been active in attending the employee meet-ings and had signed both petitions presented to the manage-ment. (See G.C. Exhs. 3 and 4.) On January 17, Miss Nagyreceived a call from John Gamier, the manager, advising herthat she was being discharged because they had receivedcomplaints from customers about her attitude and that shehad told customers not to cross the picket line. Miss Nagydenied ever having told anyone not to cross the picket lineand further indicated that she had not discussed the Unionwith any customers after the publication of Respondent'sno-solicitation rule. (See G.C. Exh. 10.)JudithWeldon was first employed in June of 1972 andworked until January 19, 1974, at which time she received a2-week suspension. Thereafter, she joined the picket line onthe 22nd of January andon either the 24th or 25th of Janu-ary, at a time when she was participating in the picketing, shewas handed a paycheck which was marked "Termination."General Counsel argues that she was unlawfully fired. At thehearing, counsel for the Respondent stated that it was theirposition that Judith Weldon had never been fired.On January 22, a general strike was called and most of theemployees who were employed on January 8 at the time GaelMenze, Liz Kaska, and Shelagh Hill were discharged havepicketed at one time or another.As has been alluded to earlier, on March 7, 1974, theRegional Director for Region 31, in what appears to be awell-reasoned and thoroughly analyzed decision, from whichno appeal to the Board was taken, found that the Respon-dent's gross volume of business was approximately $318,000annually and thus dismissed the election petition that hadbeen filed in Case 31-RC-3678 by the Charging Partyherein-the Culinary Alliance and Bartenders of Santa Bar-bara and Ventura County, Local No. 498.However, the Respondent's second restaurant in Wood-land Hills was opened for business on February 28, 1974, andthe Charging Party and Respondent entered into a stipulationfor certification upon consent election, executed and ap-proved on April 16, 1974. The election flowing therefromprovides the challenged ballots issue herein.A. LegalPositionof thePartiesThe General Counsel argues that the issues of the represen-tation case and the complaint case are inextricably intert-wined and cannot be separated. He asserts, "It would benonsense to assert jurisdiction and decide these issues in therepresentation case, but then decline to decidethe same issuesin a companion unfair labor practice case." The GeneralCounsel citesGlen Koennecke, d/b/a Sunset Lumber Pro-ducts,113 NLRB 1172 (1955), andCadillacMarine & BoatCompany,115 NLRB 107 (1956),in arguingthat the Boardhas asserted its jurisdictionin caseswhere the employee'svolume of business has increased to meet the Board's jurisdic-tional standardsafterthe unfair labor practices occurred. Ifind neither of these cases sufficiently analogous to the situa-tion we have here to be controlling.The Respondent contends that the decision rendered onMarch 7, 1974, in Case 31-RC-2678 wherein the RegionalDirector determined that this Respondent "is not engaged incommerce within the meaning of the Act" isres adjudicateas to the alleged unfair labor practices occurringbeforethat 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecision.In support thereof,Respondent cites the case ofN.L.R.B. v. Guy FAtkinsonCo., et al.,195 F.2d 141 (C.A.9, 1952).In that case the court refused to enforce a Boardorder where a violation had been found under circumstanceswhere the Respondent company was guilty of maintaining anillegal closed-shop contract,executed at a time when theclosed-shop contract was not unlawful.While I am of the opinion that theAtkinsoncase is notsufficiently analogous to be controlling,nevertheless it doesprovide a measure of some legal reasoning.B. Analysis and ConclusionsThere is substantial legal guidance provided in the Board'sdecision in theSiemons Mailing Servicecase, 122 NLRB 81(1958).There the Board stated that it "will apply the revisedjurisdictional standards to all future and pending cases," be-cause to do otherwise"would benefit the party whose actionstransgressed the provisionsof the Actat the expense of thevictim of such actions and of public policy." Based on thisguideline language, were it not for a more recent advisoryopinion rendered by the Board on facts which I feel stand onall fours with the facts of the instant situation,Iwould haveasserted jurisdiction and would have found the Respondentto have violated Section 8(a)(3) and (1) of the Act in discharg-ingMenze,Kaska,Hill, and Nagy.In an advisory opinion rendered July 15, 1971,$an em-ployer whose gross sales approximated $480,000 annually,with purchases in excess of $50,000 directly and indirectlyfrom places outside the State of Hawaii,sought the protectionof the National Labor Relations Act when it was chargedwith unfair labor practices in and under the State of Hawaiilabor laws. The employer,a Japanese restaurant in aHonolulu hotel,planned,to open a second restaurant which,on the basis of its projected income, would cause the totalgross sales to substantially exceed the$500,000 required grosssales for retail establishments.'In setting forth the facts inthe advisory opinion,the Board stated that the unfair laborpractice proceeding before the State of Hawaii EmploymentRelations Board had been filed on March 22,1971,and thatthe employers'second restaurant would have been opened in -August 1971.Thus the Respondent would have attained therequired gross dollar volume jurisdictional standard of theBoard within the 10(b) period.The advisory opinion stated:On the basis of the above,the Board is of the opinionthat:1.The Employeris engaged in the operation of aJapanese style restaurant in Honolulu, Hawaii.2.TheBoard's currentstandard forthe-assertion of'jurisdictionover retail enterprises within itsstatutoryjurisdiction is an annual gross volume of business of atleast$500,000.Carolina Supplies and Cement Co., 122NLRB 88,89.The Employer allegesthat its currentannual gross volume of business is lessthan $500,000,which does not meet thestandard established by the8FurusatoHawaii, Ltd,192 NLRB 105 (1971).9SeeSiemons Mailing Service,supra,for a complete discussion by theBoard of its current jurisdictional standards.Board for the assertion of jurisdiction over retail enter-prises.The Employer additionally alleges in generalterms that it contemplates the opening of an additionalrestaurant in August 1971,which it expects to grossadditional revenues of $60,000 per month.Accordingly,on the basis of the Employer's allega-tions, the parties are advised that the Board wouldnotassert jurisdiction herein becauseat the time the unfairlabor practices are alleged to have been committed andthe chargeswere filedwith the Hawaii Employment Rela-tions Board,the operationsof theEmployer did not meetthe Board's standardfor theassertion of jurisdiction overretail enterprises[Emphasis supplied.]Turning now to the matter before me, at the time thedischarges of several employees occurred and on January 22,1974,when the remaining employees went on strike in sup-port of the unlawful discharges,the Respondent's gross dollarvolume of sale was substantially less than the required$500,000 annually for retail establishments. -Under thelanguage of theFurasato Hawaii, Ltd.opinion,it is clearthe Board will not take jurisdiction in Case 31-CA-4371.I shall recommend dismissal of the complaint in that caseand its severance from Case31-RC-2736.III.THE CHALLENGED BALLOTSA resolution of the voting rights of the various challengedballots in Case 31-RC-2736 would seem to be controlled bythe legal principle set forth by the Board inTimes SquareStores Corporation,79 NLRB 361.10IntheTimes SquareStorescase, the Board was confronted with the problem ofresolving the respective rights of various voters where therewas a question of whether or not the strike was an unfairlabor practice strike or an economic strike. The Board stated,"Strikes must be presumed to be `economic' (as distinguishedfrom unfair labor practice strikes)unless they are found bythe Board to have been caused by unfair labor practices of theemployer in question."The Board went on to say,"The issuethen arises: May the Board make its own determination, fromthe facts presented in a representation case record, as towhether a strike was an unfair labor practice strike, not forthe purpose of administering Sections 8 or 10of the Act, butin order to dispose of the challenges as part of its responsibil-ity under Section 9(c)?"11The Board then answered 'itsquestion:"In the light of the foregoing,we conclude that aninitial finding that a strike was caused by unfair labor prac-ticesmay be made only in unfair labor practice proceedings.No such proceedings are now before us . . . nor have findingsof unfair labor practice on the facts here involvedbeen madein any other proceeding. We therefore have no choice but tofind,without further examination of the facts, that the strikewas an economic strike,and that the strikers who par-10Cited with approval by the Board in two recent cases SeeServiceEmployees'InternationalUnion, LocalNo. 227, AFL-CIO (Children'sRehabilitation Center,Inc),211 NLRB982 (1974),andLaneAviationCorporation,211 NLRB 824'(1974).11Sec 8 ofthe Act setsforth the various unfair labor practices and Sec.10 provides for the Board's authority to prevent unfair labor practices Sec9(c) of the Actrelates to the Board's authority and responsibility in handlingelection petitions. POOR RICHARD'S PUBticipated therein are economic strikers." While in theTimesSquare Storescase, the issue had arisen because the GeneralCounsel refused to issue complaint in the unfair labor prac-tice case, it is even more compelling to reach the same resultif and when, as in the instant case, the Board is not assertingjurisdiction over the unfair labor practice case.It seems clear 'that a resolution of the voting rights of thevarious challenged voters in Case 31-RC-2736 must be madeon the basis that the strike which began on January 22, 1974,and has continued since that date is, and at all times has been,an economic strike.In interpreting Section 9(c)(3) of the Act,12 the Board hasmade it clear that both economic strikers and their perma-nent replacements are entitled to vote.l3The parties stipulated and the Board found in its decisiondated August 12, 1974, directing the instant hearing andresolution of challenges, that the following constituted anappropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act: All kitchen anddiming room employees, including the doorman employed atSquire Richard's Pub No. 1, Santa Barbara, California, ex-cluding office clerical employees, guards and supervisors asdefined in the Act.On the basis of the legal principles hereinbefore set forth,I find that the following named employees were employed inthe appropriate bargaining unit at the time the strike com-menced on January 22, 1974, and continued to be economicstrikers on the day of the election, May 2, 1974: David An-glin,Chris Brady, Tim Brady, Janice Crampton, Mary C.Giles, Susan Globisch, Bill McDonough, Jacob Michel, Su-san Maratti,Sydney Moseley, Kevin Quirk, and Craig Toms.The challenges to their ballots shall be overruled-the ballotsopened and counted.As indicated heretofore, the Respondent's counsel stated inopen court that it was Respondent's position that JudithWeldon had never been fired. I hold, therefore, that JudithWeldon was an employee in the appropriate bargaining unitand was an economic striker on May 2, and thus entitled tovote in the election.14 The challenge to her ballot shall beoverruled and her ballot opened and counted.It appears from the record that employees Sydney Berg,Lorraine Phillips, Karen Longford, and Patricia MacAfeewere all employed before the strike began in jobs includedwithin the bargaining unit and were working employees onthe date of the election. The challenges to their ballots shouldbe overruled, the ballots opened and counted.It appears from the evidence presented at the hearing thatthe following named employees were hired as permanent re-placements and were working on May 2, 1974, in jobs in-cluded within the bargaining unit and thus the challenges totheir ballots should be overruled, and their ballots opened12The relevant portion of Sec. 9(c)(3) of the Act reads as follows: "Em-ployee s engaged in an economic strike who are not entitled to reinstatementshall be eligible to vote under such regulations as the Board shall find areconsistent with the purposes and provisions of this Act in any electionconducted within 12 months after the commencement of the strike "13 SiteW.WiltonWood, Inc,127 NLRB 1675 (1960)14 Strikers are presumed to have retained their interest in the struck joband the burden is on the party challenging their eligibility to rebut thatpresumption, with evidence of abandonment.Pacific Tile and PorcelainCompany,137 NLRB 1358 (1962). There was no showing of job abandon-ment on the part of any of the economic strikers.107and counted: Carl Perilli-Mietti,Wayne Grooms, ShawnHeadley, Juan Sanchez, Debbie Shamal, Christine Smith,Miguel Alcantar Chaidez, Ton Hennessey, James Torgensen,Emmanuel Tsompanos, and Eric Peterson III.-Lori Headley Stefanos is the daughter of the principalowners, Richard and Loretta Headley, and is currently resid-ing in theguesthome of her mother and father. Although sheisworkingas a waitressand would normally be within'thebargainingunit,in a smallcorporatebusinesswhere the par-entsare the principal stockholderssuch as isinvolved here,it is well established that sons and/or daughters are not enti-tled to vote. The challenge to her ballot should besustained."Voters Gael Menze, Lizabeth Kaska, Shelagh Hill, andGayle Nagy were discharged by Respondent before the "eco-nomic" strike began on January 22, 1974, and therefore cannot be consideredeconomicstrikers as of May 2, the date ofthe election. The challenges to their ballots should be sus-tained.On the basis of the evidence presented, the challenge to theballot of Russell Castillo should be sustained. Castillo's owntestimony indicated that he voluntarily quit his job as a dish-washer on, January 7, 1974. However, according to his tes-timony, on January 17 he talked to Richard Headley andafterapoligizingand asking for his job back he was told thatitwould probably be all right but that he would have to comeback to talk to John Gamier. Castillo testified that he talkedto Gamier who told him that he might have his job back andto report to work on Saturday, January the 19th. However,later he received a telephone call from Gamier and was toldnot to come back to work becausebusinesswas real slow.While thereis somedoubt concerning the precise status ofCastillo, by his own testimony he quit before the strike andnever actually returned to workagain. It is my recommenda-tion that the challenge to his ballot be sustained and the ballotnotbe counted.Of the 35 challenged ballots, there remains for resolutiononly the ballot of Mary Nolan. In my opinion the record isinadequate at this time to make a determination on MaryNolan and I would recommend that her challenged ballot notbe opened, but laid aside and only considered if it becomesdeterminative of the final election results. The record reflectsthatMary Nolan performed some general housekeeping du-tiesin the restaurant on a part-time basis, but in my opinionthere is insufficient evidence to adequately determine whetheror not she has a community of interest with the other em-ployees in the bargaining unit as stipulated to by the parties.In the event that her ballot should become determinative, Iwould recommend that a more complete investigation beconducted by the Regional Office to determine the exactnumber of hours worked, amount and method of being paid,her complete duties, the relationship that her housekeepingdutiesmight have to the waitresses and the kitchen em-ployees, and any other relevant factors necessary to resolvethe status of her ballot.15 See Sec.2(3) of the Act,alsoFoamRubber City #2 of Florida, Inc,d/b/a Scandia,167 NLRB 623 (1967) 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. 'At the time the alleged unfair labor practices are allegedto have occurred the Respondent did not do a sufficientannual dollar volume of business to meet the Board's stan-dards for assertion of jurisdiction.2.Lack of jurisdiction in Case 31-CA-4371 precludes aresolution of the issues raised therein.3.Case 31-RC-2736 shall be and is severed from the unfairlabor practice case.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:,ORDER 161.The complaint in Case 31-CA-4371 ishereby dismissedin its entirety.2.Case 31-RC-2736 issevered from Case 31-CA-4371and referredback tothe Regional Director of Region 31 fordisposition of-the challenged ballots in the manner set forthherein,unless exceptions hereto arefiled withthe Board inaccordance with Section 102.69of theBoard'sRules andRegulations,Series S, as amended.16 In the eventno exceptionsare filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objection thereto shall bedeemed waived for all purposes